Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (US 2020/0307667 A1).
Regarding claim 13, Tang et al. discloses a cart system, comprising: a cart (vehicle 100; Fig. 1; Claim 3) that includes: a frame (Fig. 1), a holding portion (upper portion 106) supported by the frame and in which a product is stored (inventory holder 103), a lifting unit (actuators 117) configured to raise or lower the holding portion (Para. 0029), and a terminal holder on the frame (console 104); and a mobile terminal (that is connectable to the cart via 23(PATENT) Atty. Dkt. No.: TAI/3327USthe terminal holder (Fig. 1), includes a camera (cameras 134, 136 & 137; Figs. 1-2; Para. 0035), and is configured to: acquire an image of a product from the camera, determine whether the product has been continuously imaged by the camera over a predetermined time period, and upon determining that the product has been imaged over the predetermined time period, control the lifting unit to lower the holding portion (Paras. 0032-0034; regarding a predetermined time period – the time period is the amount of time it takes for the camera to acquire an image).  

Regarding claim 15, Tang et al. discloses the cart system according to claim 13, wherein the holding portion is lowered such that any product stored in the holding portion is not imaged by the camera (the holding portion is capable of being lowered such that an objects is out of the camera’s viewing angle).  

Regarding claim 20, Tang et al. discloses a method for controlling a product holding portion of a cart that includes a lifting unit (Claim 14) and an imaging device (Claim 11), the method comprising: acquiring an image of a product (product 103) from an imaging device mounted on a cart (vehicle 100); determining whether the product has been continuously imaged by the imaging device over a predetermined time period; and upon determining that the product has been imaged over the predetermined time period, controlling a lifting unit of the cart to lower a product holding portion  (Paras. 0032-0034; regarding a predetermined time period – the time period is the amount of time it takes for the camera to acquire an image).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Iizaka et al. (US 2019/0272399 A1) in view of Tang et al. (US 2020/0307667 A1).
Regarding claim 1, Iizaka et al. discloses a cart (shopping cart 10), comprising: a frame (frame 40); a holding portion (shopping cart basket P; Fig. 1) supported by the frame and in which a product is stored (claim 15 discloses product within the basket); an imaging device (scanner 140/camera 160) directed towards an inside of the holding portion (Para. 0036; Fig. 1); and a controller (CPU 201) configured to: acquire an image of a product from the imaging device (Para. 0025).  
Iizaka et al. does not disclose a lifting unit configured to raise and lower the holding portion; and determining whether the product has been continuously imaged by the imaging device over a predetermined time period, and upon determining that the product has been imaged over the predetermined time period, control the lifting unit to lower the holding portion.
Tang et al., teaches sensors (402 & 404) provided on a holding portion (base 102), the holding portion capable of storing products (Fig. 1), the holding portion further including a lifting unit (actuators 117) configured to raise and lower the holding portion (Para. 0029); and determining whether the product has been continuously imaged by the imaging device over a predetermined time period (Para. 0029 describes determining a state of the sensors (blocked/non-blocked), and upon determining that the product has been imaged over the predetermined time period, control the lifting unit to lower the holding portion (regarding a predetermined time period – this is the duration of time it takes to determine whether the stat of the sensor ie. blocked or non-blocked; Para. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included a lifting unit configured to raise and lower the holding portion; and determining whether the product has been continuously imaged by the imaging device over a predetermined time period, and upon determining that the product has been imaged over the predetermined time period, control the lifting unit to lower the holding portion as disclosed by Tang et al. on the invention of Iizaka et al. for the purpose of moving products that are currently blocking the sensors, thereby eliminating the need for a human to unblock a sensor.

Regarding claim 3, Iizaka et al. as modified by Tang et al. discloses the cart according to claim 1, wherein the holding portion is lowered such that any product stored in the holding portion is not imaged by the imaging device (the holding portion is capable of being lowered such that an objects is out of the camera’s viewing angle).  
.  
Regarding claim 8, Iizaka et al. as modified by Tang et al. discloses the cart according to claim 1, wherein the imaging device is disposed along an upper edge of the frame (scanner 140/camera 160; Fig. 1).  

Regarding claim 10, Iizaka et al. as modified by Tang et al. discloses the cart according to claim 1, further comprising: a terminal (terminal housing 151) attached to the frame and including the imaging device (camera 160) and the controller (Paras. 0026-0027).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iizaka et al. (US 2019/0272399 A1) in view of Tang et al. (US 2020/0307667 A1) and in further view of Cohn et al. (US 2021/0177163 A1).
Regarding claim 9, Iizaka et al. as modified by Tang et al. discloses the cart according to claim 8, but does not disclose a lighting device disposed along the upper edge of the frame.  
Cohn et al., however, teaches a lighting device disposed along the upper edge of the frame.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included a lighting device (light sources 414: Fig. 4A; Para. 0113) disposed along the upper edge of the frame as taught by Cohn et al. on the invention of Iizaka et al. for the purpose of providing illumination to allow the camera to capture a better quality image.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iizaka et al. (US 2019/0272399 A1) in view of Tang et al. (US 2020/0307667 A1) and in further view of Lapidos-Salaiz (US 2020/0210982 A1).
Regarding claim 12, Iizaka et al. as modified by Tang et al. discloses the cart according to claim 1, but does not disclose a wireless card reader and writer configured to perform a settlement for the product. 
Lapidos-Salaiz, however teaches a wireless card reader and writer configured to perform a settlement for the product (Para. 0103; Figs. 4 & 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included a wireless card reader and writer configured to perform a settlement for the product as taught by Lapidos-Salaiz on the invention of Iizaka for the purpose of providing an easy and fast checkout process thereby eliminating the need for the user to wait in a separate line to checkout with a cashier.

Allowable Subject Matter
Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein the controller is further configured to: determine whether a total volume of one or more products stored in the holding portion exceeds a predetermined volume, and upon determining that the total volume exceeds the predetermined volume, control the lifting unit to lower the21(PATENT)Atty. Dkt. No.: TAI/3327US holding portion.
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein upon determining that the product has been imaged over the predetermined time period, control the display to display a screen showing an alert.  Claim 5 depends from claim 4.  Claim 17 depends from claim 16.
Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein the holding unit includes a slider that slides along a groove.  Claim 7 depends from claim 6.  Claim 19 depends from claim 18.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose a hook for handing a bag in which a product is stored, wherein the lifting unit is further configured to raise or lower the hook

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618   
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618